Case: 5:20-cv-00883-BYP Doc #: 1-1 Filed: 04/23/20 1 of 2. PagelD #: 12
CIVIL COVER SHEET

JS 44 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
local niles of court. This fon, a}

provided

t local [ pptoved by the Judicial Conference of the
purpose of initiating the civil docket sheet. (SKE INSTRUCTIONS ON NENT PAGE OF THIS FORM)

nited States in

lement the filing and service of pleadings or other papers as required by law, except as
mo Seplember 1974 is reqliited for the use of the lerk of Court for the

 

I. (a) PLAINTIFFS

Katelyn Simmons, Christine Simmons

(b) County of Residence of First Listed Plaintiff

Summit

(ENCEPT IN ULM. PLAINTIFF CASES)

{c) Attomeys (Firm Name, Ackiress, and Telephotie Number)
Roderick Linton Belfance, LLP
Attorney Alfred E. Schrader, 50 S. Main St., 10th Floor
Akron, Ohio 44308; 330-434-3000

NOTE:

 

DEFENDANTS
Summit County, Ohic, Dene Shapiro, in her Official

Capacity as the Elected Executive, et al
County of Residence of First Listed Defendant

Attomeys (if Knawn)

Summit

(IN US, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il, BASIS OF JURISDICTION (Piace an “A tt One Har Only)

 

 

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “XN in One Bax far Plateify

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversity Cases Only} and Que Hoax for Defendant)
Ol US. Govemmest 3 Federat Question PTF DEF PTF DEF
Plaintiff (US. Government Nota Party) Citizen of This State O 1} OF 1 ncocporated or Principal Place oO4 4
of Business In This State
O2 US, Goverment O4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place Os oO8
Defendam (indicare Citizenship of Parties tn lent Hi} of Business In Another State
Citizen of Subject of o 03 O 3 Foreign Notion O6 O6
Foreiun Country
IV. NATURE OF SUIT (ttace an “x” in One Hux Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT. = Gag SE TORTS: ==) SS FORFEILURESPENALTY = |= BANKRUPTCY. OTHER STATUTES =a]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY =| 0) 625 Drug Related Seizure © 422 Appeal 28 USC 158 0) 375 False Claims Act
7 120 Marine 6 310 Airplane G 365 Personal Injury - of Property 21 USC 881 | 423 Withdrowal O 376 Qui Tan (31 USC
0 130 Miller Aci 07315 Airplane Product Product Liability (3 690 Other 28 USC 157 3729(a))
O 40 Negotiable Instrument Liability OG 367 Health Care/ OF 400 State Reapportionment
OC) £50 Recovery of Overpayment | 320 Assault, Libel & Phannaccutical 0 410 Antisrust
& Enforcement of Judgment Slander Personal Injury OF 820 Copyrights 0 430 Banks and Banking
OF 15) Medicare Act 0 330 Federal Employers" Product Liahility 0 830 Patent 0 450 Commerce
© 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal 0 B35 Patent - Abbreviated 0 460 Deponation
Student Loans 0 340 Marine Injury Product New Drug Application §=|0 470 Racketeer Influenced and
(Excludes Veterans} 0 345 Marine Product Liability 7 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY BOR 3 2 ‘}0) 480 Consumer Credit
Of Veteran's Benefits 0 350 Motor Vehicle €) 370 Other Froud 0 710 Fair Labor Standards 0 861 HIA (13955) (15 USC 1681 or 1692)
6 160 Stockholders’ Suits 355 Motor Vehicle O 37E Truth in Lending Act C) 862 Black Eung (923) O 485 Telephone Consumer
O 190 Other Contract Product Liability (7) 380 Other Personal O 720 Labor/Management OF) 863 DIWC/DIWW (405i) Protection Act
C 195 Contract Product Liobility | Of 360 Other Personal Property Damage Relations C7 864 SSID Title XVI O 490 Cable/Sai TV
O 196 Franchise Injury () 385 Property Dasnage 6 740 Railway Labor Act 865 RS] (405(¢)) OF 850 Secunities‘Commmodities!
O 362 Personal Injury - Product Linbility O 751 Fommily and Medical Exchange
Medical Mal, ice Leave Act OF 890 Other Statutory Actions
[ REAL PROPERTY. — CIVIL RIGUTS PRISONER PETITIONS © | (0) 790 Other Labor Litigation FEDERAL TAX SUITS O 891 Agricultural Acts
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 79¢ Employee Retirement CO 870 Taxes (U.S. Plaintiff 0 893 Environmental Matters

 

0) 220 Foreclosure O 441 Voting O 463 Alien Detainee ncome Security Act or Defendant) OF 895 Freedom of Information
O 230 Rent Lease & Ejectment 0 442 Employment ©) $10 Motions to Vacate O 871 IRS—Third Party Act
0 240 Torts to Land O 443 Housings Sentence 26 USC 7609 0 896 Arbitration
0) 245 Ton Product Liability Accommodations ©) 530 General 0 899 Administrative Procedure
©) 290 All Other Real Property 0 445 Amer. w/Disabilities -[() 535 Death Penalty IMMIGRATION Act/Review or Appeal of
Employment Other: |Q 462 Naturalization Application Agency Decision
0) 446 Amer. w/Disabilitics -] 0 540 Mandamus & Other |) 465 Other immigration 0 950 Consteutionality of
Other OG $50 Civil Rights Actions State Seatutes
0 448 Education 555 Prison Condition
OF 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Pace an “N° in One Box Ont)
ra Original O2 Removed fram © 3° Remanded from O14 Reinstatedor © 5 Transferred from 0 6 Multidistrict 6 § Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation = Litigation -
fapecify) Tronsfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the US. Civil Statute under which you are filing (00 nut cite Jurisdictional statutes uutess diversity)
U.S. Civil Statute 42 USC 1983

Brief description of cause:
8th Amendment, cruel and unusual punishment; 14th Amendment, deliberate indifference to medical need

 

 

VIL, REQUESTEDIN © CHECK IF THISIS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: BL Yes  OINo
VII. RELATED CASE(S) ‘eet
IF ANY (ee instruction): nace DOCKET NUMBER

 

 

BATE (22 bp dp

FOR OFFICE USE GNLY
RECEIPT #

AMOUNT

APPLYING IFP

re

JUDGE

MAG, JUDGE
Case: 5:20-cv-00883-BYP Doc #: 1-1 Filed: 04/23/20 2 of 2. PagelD #: 13

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only).
1. lv] General Civil

 

 

 

 

2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty
“If under Title 28, §2255, name the SENTENCING JUDGE:
CASE NUMBER:
RELATED OR REFILED CASES. See LR 3.1 which provides In pertinent part: "If an action is filed or removed to this Court

and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

This action: [] is RELATED to another PENDING civil case [ |s a REFILED case [ | was PREVIOUSLY REMANDED

If applicable, please Indicate on page 1 in section Vill, the name of the Judge and case number.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3!N ORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1} Resident defendant. If the defendant resides in a county within this district, please set forth the name of such
county

county, Summit County, Ohio

Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
it has Its principal place of business In that district.

{2) Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county
wherein the cause of action arose or the event complained of occurred.
GUNTY:

(3) Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiff's residence.

COUNTY:

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
determined in Section Ill, please check the appropriate division.

 

 

 

 

EASTERN DIVISION
AKRON (Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
CLEVELAND (Countles: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISI
[J TOLEDO (Counties: Allen, Auglalze, Defiance, Erie, Fulton, Hancock, Hardin, Henry,

 

Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
VanWert, Williams, Wood and Wyandot)
